Appeal from an order of the Supreme Court, Erie County (Patrick H. NeMoyer, J.), entered August 14, 2012 in a personal injury action. The order, inter alia, denied the motion of defendant Benderson Properties, Inc., formerly known as Benderson Development Company, LLC, for summary judgment dismissing the complaint against it and granted plaintiffs partial summary judgment dismissing the affirmative defense alleging assumption of risk.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present — Scudder, P.J., Fahey, Peradotto, Garni and Valentino, JJ.